Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-20 in the reply filed on May 12, 2022 is acknowledged. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a dielectric barrier layer for regulating oxygen diffusion, which dielectric barrier layer contains a metal, a nitride, or a carbide and has a thickness of 1 nm to 20 nm” in lines 6-8.  It appears that the applicant should be using the term “wherein the dielectric barrier layer” to indicate what the dielectric barrier layer consists of. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "Pane having a heatable coating, comprising a substrate and a heatable coating on an exposed surface of the substrate which heatable coating at least comprises" in lines 1-3.  It is unclear if the pane contains two heatable coatings or one heatable coating? Applicant should indicate if the heatable coating on the substrate is the same heatable coating on the pane or if it is an additional coating (See: Page 4, line 25 thru Page 5, line 6; Pages 10-11; and Figure 1 of applicant’s specification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 2013/0273377 A1) and Krasnov et al (US 2007/0029186 A1 hereinafter Krasnov186’).
With respect to claim 1, Veerasamy discloses of a pane (Figures 1a-5) having a heatable coating HT (Para. 0007), comprising a substrate 1 and a heatable coating HT on an exposed surface of the substrate 1 (Para. 0019-0021; Figures 1a-5), which heatable coating HT at least comprises an electrically conductive layer 11, which contains a transparent, electrically conductive oxide (TCO) and has a thickness of 1 nm to 40 nm (Para. 0021; Figures 1a-5), and above the electrically conductive layer 1, a dielectric barrier layer 17 for regulating oxygen diffusion (Para. 0023; Figures 1a-5), which dielectric barrier layer 17 contains a metal, a nitride, or a carbide and has a thickness of 1 nm to 20 nm (Para. 0023 and 0026; Figures 1a-5), the pane has a transmittance in the visible spectral range of at least 70% (Para. 0035; Figures 1a-5) and sheet resistance (Para. 0029; Figures 1a-5).
However, Veerasamy fails to teach that the coating has sheet resistance of 50 ohms/square to 200 ohms/square.
Krasnov186’ teaches that the coating 2-3, 5-6 has sheet resistance of 50 ohms/square to 200 ohms/square (Para. 0024).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the heatable coating as taught by Veerasamy by incorporating the heatable coating as taught by Krasnov186’, thus preventing over oxidization and decomposition of the films/coating to an undesirable manner during the tempering process.   

With respect to claim 2, Veerasamy, as applied to claim 1, discloses that the electrically conductive layer 11 contains indium tin oxide (Para. 0021; Figures 1a-5).

With respect to claim 3, Veerasamy, as applied to claim 1, discloses that the electrically conductive layer has a thickness of 10 nm to 35 nm (Para. 0021; Figures 1a-5).

With respect to claim 4, Veerasamy, as applied to claim 1, does not explicitly discloses that the barrier layer contains silicon nitride or silicon carbide.
However, Krasnov186’ teaches that the barrier layer 5 contains silicon nitride silicon carbide (Para. 0027-0028; Figure 3).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the heatable coating as taught by Veerasamy by incorporating the heatable coating as taught by Krasnov186’, thus preventing oxidization the heatable coating to an undesirable manner during the tempering process.   

With respect to claim 5, Veerasamy, as applied to claim 1, discloses that the barrier layer 17 has a thickness of 2 nm to 10 nm (Para. 0023 and 0026; Figures 1a-5).

With respect to claim 9, Veerasamy, as applied to claim 1, discloses that the coating HT contains, below the electrically conductive layer 11, a blocking layer 10 against alkali diffusion (para. 0027; Figures 1a-5).

With respect to claim 10, Veerasamy, as applied to claim 9, discloses that the blocking layer 10 contains silicon nitride (para. 0027; Figures 1a-5).

With respect to claim 12, Veerasamy discloses that the substrate 1 is a thermally prestressed glass pane (Abstract).

With respect to claim 16, Veerasamy, as applied to claim 4, discloses that the barrier layer 17 contains silicon nitride (Para. 0021 and 0026; Figures 1a-5).  

With respect to claim 19, Veerasamy discloses that the blocking layer 10 contains silicon nitride that is optionally aluminum-doped, zirconium-doped, or boron-doped (Para. 0027).  
Claim(s) 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 2013/0273377 A1) and Krasnov et al (US 2007/0029186 A1 hereinafter Krasnov186’) as applied to claim 1 above, and further in view of Bright et al (US 2008/0268260 A1).
With respect to claim 6, Veerasamy and Krasnov186’, as applied to claim 1, does not explicitly discloses that the coating contains an optical matching layer below the electrically conductive layer and an antireflection layer above the barrier layer and wherein the optical matching layer and the antireflection layer have a refractive index of 1.3 to 1.8.
Bright et al teaches that the coating 500 contains an optical matching layer 503, 508 below the electrically conductive layer 504 and an antireflection layer 506 above the barrier layer 505 and wherein the optical matching layer 503, 508 and the antireflection layer 506 have a refractive index of 1.3 to 1.8 (Para. 0031, 0045, 0049; Figure 5).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the blocking layer/underlayer and barrier layer as taught by Veerasamy and Krasnov186’ by incorporating the optical matching layers and the antireflection layer as taught by Bright et al, thus providing the blocking of unwanted or harmful wavelengths and modify the selection of wavelengths allowed to be transmitted.   

With respect to claim 7,  Veerasamy and Krasnov186’, as applied to claim 6, does not explicitly discloses, wherein the optical matching layer and/or the antireflection layer contains at least one oxide.
Bright et al teaches that the optical matching layer 503, 508 and/or the antireflection layer 506 contains at least one oxide (Para. 0023, 0026, 0031, 0040, 0049; Figure 5).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the blocking layer/underlayer and barrier layer as taught by Veerasamy and Krasnov186’ by incorporating the optical matching layers and the antireflection layer as taught by Bright et al, thus providing the blocking of unwanted or harmful wavelengths and modify the selection of wavelengths allowed to be transmitted.   

With respect to claim 17, Veerasamy and Krasnov186’, as applied to claim 7, does not explicitly discloses, wherein the at least one oxide is a silicon oxide that is optionally aluminum-doped, zirconium-doped, or boron-doped.  
Bright et al teaches that the at least one oxide is a silicon oxide that is optionally aluminum-doped, zirconium-doped, or boron-doped (Para. 0023, 0026, and 0031; Figure 5).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the blocking layer/underlayer and barrier layer as taught by Veerasamy and Krasnov186’ by incorporating the optical matching layers and the antireflection layer as taught by Bright et al, thus providing the blocking of unwanted or harmful wavelengths and modify the selection of wavelengths allowed to be transmitted.   

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 2013/0273377 A1) and Krasnov et al (US 2007/0029186 A1 hereinafter Krasnov186’) and Bright et al (US 2008/0268260 A1) as applied to claim 6 above, and further in view of Krasnov et al (US 2011/0168252 A1 hereinafter Krasnov252’).
With respect to claim 8, Veerasamy and Krasnov186’ and Bright et al, as applied to claim 6, does discloses, wherein the optical matching layer has a thickness of 5 nm to 50 nm (Para. 0033), and wherein the antireflection layer has a thickness of 10 nm to 100 nm.
However, Veerasamy and Krasnov186’ and Bright et al fails to teaches that the antireflection layer has a thickness of 10 nm to 100 nm.
Krasnov252’ teaches that the antireflection layer 3b has a thickness of 10 nm to 100 nm (Para. 0035; Figure 1 and 3-8). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the thickness of the antireflection layer as taught by Veerasamy and Krasnov186’ and Bright by incorporating the antireflection layer thickness as taught by Krasnov252’, thus providing a limited window area to achieve both high conductivity and transparency.   

With respect to claim 18, Veerasamy and Krasnov186’ and Bright et al, as applied to claim 8, does discloses that the optical matching layer has a thickness of 5 nm to 30 nm (Para. 0033).  
However, Veerasamy and Krasnov186’ and Bright et al fails to teaches that the antireflection layer has a thickness of 15 nm to 50 nm.
Krasnov252’ teaches that the antireflection layer 3b has a thickness of 15 nm to 50 nm (Para. 0035; Figure 1 and 3-8). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the thickness of the antireflection layer as taught by Veerasamy and Krasnov186’ and Bright by incorporating the antireflection layer thickness as taught by Krasnov252’, thus providing a limited window area to achieve both high conductivity and transparency.   

Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 2013/0273377 A1) and Krasnov et al (US 2007/0029186 A1) as applied to claim 9 above, and further in view of Ballet et al (US 2013/0319523 A1).
With respect to claim 11, Veerasamy and Krasnov et al, as applied to claim 9, does not explicitly discloses wherein the blocking layer has a thickness of 5 nm to 50 nm.
Ballet et al teaches that the blocking layer 6 has a thickness of 5 nm to 50 nm (Para. 0032 and 0068; Figures 3-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the blocking layer/underlayer as taught by Veerasamy and Krasnov et al by incorporating the blocking layer as taught by Ballet et al, thus provides controlled diffusion of oxygen between the first barrier layer and the conductive functional layer and reduces the risks of oxidation of the functional layer.   

With respect to claim 20, Veerasamy and Krasnov et al, as applied to claim 11, does not explicitly discloses that the blocking layer has a thickness of 5 nm to 30 nm (Para. 0032).
Ballet et al teaches that the blocking layer 6 has a thickness of 5 nm to 30 nm (Para. 0032 and 0068; Figures 3-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the blocking layer/underlayer as taught by Veerasamy and Krasnov et al by incorporating the blocking layer as taught by Ballet et al, thus provides controlled diffusion of oxygen between the first barrier layer and the conductive functional layer and reduces the risks of oxidation of the functional layer.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 30, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761